Exhibit 24 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below does hereby make, constitute and appoint Paul A. Rooke, John W. Gamble, Jr. and Robert J. Patton, and each of them, acting individually, as his or her attorney-in-fact, with full power of substitution for him or her and in any and all capacities, to sign any and all amendments to this Registration Statement on this Form S-8, pertaining to shares of common stock to be issued pursuant to the Lexmark International, Inc. 2005 Nonemployee Director Stock Plan and the Lexmark International, Inc. Stock Incentive Plan, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact, or his substitute or substitutes, may do or cause to be done by virtue hereof. In witness whereof, this Power of Attorney, which may be executed in two or more counterparts, each of which shall be deemed to be an original but all of which shall together constitute but one and the same instrument, has been signed the 12th day of December 2011. /s/ Jared L. Cohon Jared L. Cohon /s/ J. Edward Coleman J. Edward Coleman /s/ W. Roy Dunbar W. Roy Dunbar /s/ William R. Fields William R. Fields /s/ Ralph E. Gomory Ralph E. Gomory /s/ Stephen R. Hardis Stephen R. Hardis /s/ Sandra L. Helton Sandra L. Helton /s/ Robert Holland, Jr. Robert Holland, Jr. /s/ Michael J. Maples Michael J. Maples /s/ Jean-Paul L. Montupet Jean-Paul L. Montupet /s/ Kathi P. Seifert Kathi P. Seifert
